Filed 12/5/22 In re Adilynn A. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


 In re ADILYNN A., a Person                                   B317156
 Coming Under the Juvenile
 Court Law.                                                   (Los Angeles County
                                                              Super. Ct. No.
                                                              21CCJP04836A)

 LOS ANGELES COUNTY
 DEPARTMENT OF
 CHILDREN AND FAMILY
 SERVICES,

           Plaintiff and Respondent,

           v.

 CHRISTIAN A. et al.,

            Defendants and
            Appellants.


     APPEALS from orders of the Superior Court of Los Angeles
County, Terry T. Truong, Juvenile Court Referee. Affirmed.
      Richard L. Knight, under appointment by the Court of
Appeal, for Defendant and Appellant Christian A.
      Benjamin Ekenes, under appointment by the Court of
Appeal, for Defendant and Appellant Maria C.
      Dawyn R. Harrison, Acting County Counsel, Kim Nemoy,
Assistant County Counsel, and Stephen Watson, Senior Deputy
County Counsel, for Plaintiff and Respondent.
              _____________________________________
      Christian A. and Maria C., the parents of 19-month-old
Adilynn A., appeal the jurisdiction findings supporting the
juvenile court’s order declaring Adilynn a dependent child of the
court, contending the findings were not supported by substantial
evidence. Christian also appeals the disposition order requiring
him to submit to random drug testing. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. Adilynn’s Detention
       On August 28, 2021 the Los Angeles County Department of
Children and Family Services received a report that Christian
and Maria had engaged in a physical altercation in the early
morning hours while Adilynn was in another room of their home.
When interviewed by a Department social worker 10 days later,
Christian explained he and Maria had been in a relationship for a
year and a half and lived with Christian’s parents and brother.
On the day of the altercation Christian and Maria had taken
Adilynn to the home of Maria’s father for dinner. Maria drank
five or six beers and was intoxicated. When they returned home,
they argued about money. Christian asked Maria to leave the
home so the fight would not escalate. After taking a short walk
Maria returned. According to Christian, Maria became extremely
agitated and climbed onto a second story windowsill, threatening




                                2
to jump. When Christian pulled Maria inside the home, she bit
his arm, causing him to bleed. Christian’s mother, Carmen A.,
called the police, who arrested Maria for domestic violence.
Adilynn was in another room during the incident. Christian told
the social worker a similar domestic violence incident had
occurred in December 2020, but he did not provide any details.
       Maria’s account of the incident was almost identical to
Christian’s. Maria admitted she bit Christian when he pulled
her off the windowsill. Maria denied having any suicidal
thoughts; she insisted she had climbed onto the windowsill only
to get attention. According to the police report Maria had told
the responding police officers she had climbed off the windowsill
on her own and then Christian pinned her down. The officers
observed a bruise on Maria’s left shoulder and a small scratch on
her right shoulder.
       Los Angeles Police Department call logs contained accounts
of two additional recent incidents involving the family. According
to the logs, on June 23, 2021 Maria attempted suicide by taking
unknown prescription drugs. Maria told responding officers she
was not suicidal. She denied taking any medications but
admitted she had been drinking. She refused medical treatment,
and police determined she did not meet the criteria for a
psychiatric hold. The record does not indicate where the incident
occurred or whether Adilynn was present.
       Another incident occurred on July 31, 2021. One of
Christian’s parents called the police because Christian and Maria
were “throwing items, yelling, and broke a window.” The
reporting party was fearful the argument would escalate.
Christian and Maria had left by the time police arrived. Adilynn
was in the home with Christian’s parents.




                                3
      Carmen told the social worker that Christian and Maria
had verbal arguments during which they yelled, but she stated
they did not physically fight. Carmen encouraged Christian to be
patient with Maria because Maria had many “monsters and
demons.” Carmen stated Christian and Maria are “trouble” and
they needed help and support. She also said Adilynn was with
Maria and Christian at all times and they were very attentive
parents. Carmen worked full-time, but she said, if necessary, she
would assist with finding and paying for a babysitter for Adilynn.
      The social worker also interviewed Maria’s father, Jorge C.,
who stated that Maria suffers from anxiety and she “explodes.”
Jorge believed Maria was a good mother but needed help with
her anxiety and sobriety.
      Christian and Maria were both unemployed at the time of
the August 2021 incident. They stated they wanted to remain in
a relationship. Despite denying substance use Christian agreed
to drug testing. He failed to appear for his first scheduled test
and on September 16, 2021 tested positive for high levels of
marijuana. Maria said she drank occasionally but denied other
substance use or mental health issues. She tested negative for
alcohol on September 10, 2021.
      On September 22, 2021 the social worker recommended
that Maria and Christian enroll in individual, parenting and
domestic violence counseling and provided them with information
to obtain such counseling. Maria and Christian agreed they
would enroll. One week later neither parent had contacted any of
the service providers, explaining they were busy with job
interviews.
      On September 30, 2021 the Department informed Christian
and Maria it intended to seek court approval to remove Adilynn




                                4
from Maria’s custody. Christian refused to enter a proposed
safety plan in which Maria would move out of the home, stating
Maria was the primary caregiver for Adilynn while Christian was
looking for work. A few days later the parents enrolled in
domestic violence, parenting, anger management, substance
abuse and individual counseling.
       The social worker reported Adilynn appeared healthy and
comfortable with her parents. However, the Department was
concerned by the couple’s failure to timely enroll in services. The
social worker also believed Christian’s lack of insight into the
harmful effects of Maria’s behavior endangered Adilynn.
       The Department filed a petition on October 15, 2021
pursuant to Welfare and Institutions Code section 300,
subdivisions (a) and (b)(1),1 alleging Maria and Christian had a
history of engaging in violent altercations, Maria had a history of
alcohol abuse and was a current abuser of alcohol, Maria had
mental and emotional problems and Christian was a current
abuser of marijuana. The petition alleged the parents’ conduct
endangered Adilynn’s physical health and safety.
       At the detention hearing on October 20, 2021 the court
detained Adilynn from Maria and released her to Christian.
Christian was ordered to submit to drug testing and enroll in
individual counseling. Maria was ordered to submit to alcohol
testing and enroll in programs for domestic violence, substance
abuse and individual counseling. Maria’s visits with Adilynn
were to be monitored.




1     Statutory references are to this code.




                                 5
      2. The Jurisdiction/Disposition Report
       The Department filed its jurisdiction/disposition report on
November 29, 2021. In an interview with the Department social
worker Maria admitted she had been drunk during the
August 2021 incident and had “laid hands” on and bitten
Christian. Maria said she “can have a problem with alcohol, but I
feel that I can stop as well.” She stated she was currently sober
and was able to distract herself from drinking, in part because
her new job kept her busy. She said Christian smoked marijuana
often but not in the home. Maria reported she had “really bad”
anxiety but denied being suicidal—she again claimed her attempt
to jump out the second-story window was to get attention. Maria
wanted to enroll in therapy and return to her family.
       Christian’s account of the August 2021 incident was
consistent with his earlier statements. He told the social worker
that he and Maria previously had only “verbal altercations but
this time it got out of hand. . . . I was able to get her down [from
the windowsill] and then she became angry and I was trying to
restrain her and that is when she bit me.” Christian did not
consider the incident to be domestic violence. He insisted he and
Maria did not fight in front of Adilynn. Regarding Maria’s
drinking, Christian stated she was not an alcoholic but “she
drinks 6 to 7 tall cans of beer and a cup of hard liquor.” She
drinks when she gets overwhelmed, but she had stopped drinking
in the month since she moved out of the family home. Christian
admitted he had “an issue with marijuana. I have tried to
change that and for the past [two] weeks I have not smoked any
marijuana.” He stated, now that he was working, he no longer
had time to smoke marijuana. Christian wanted Maria to be able
to return to the family home.




                                 6
       Christian and Maria registered for services in early
October 2021 but were terminated from the program for
nonattendance six weeks later. Maria had weekly monitored
visits and daily video calls with Adilynn. The baby appeared
healthy and happy.
       The Department recommended Adilynn continue to be
removed from Maria’s custody, citing concerns about the parents’
escalating confrontations and Maria’s untreated mental health
and substance abuse issues, which the Department believed were
a contributing factor in the parents’ altercations.
       3. The Jurisdiction/Disposition Hearing
      The court held a combined jurisdiction/disposition hearing
on December 8, 2021. Christian’s counsel argued the domestic
violence allegations should be dismissed entirely or at least as to
Christian because the August 2021 incident did not constitute
domestic violence. Counsel also argued the substance abuse
allegation regarding Christian should be dismissed because there
was no nexus between his marijuana use and any risk to Adilynn.
Maria’s counsel likewise argued the domestic violence allegations
should be dismissed, contending domestic violence was not an
ongoing issue in the family. Adilynn’s counsel argued the
section 300, subdivision (b)(1), counts should be sustained.
      The juvenile court dismissed the section 300,
subdivision (a), allegation and amended the subdivision (b)(1)
allegation regarding domestic violence to state the parents had a
history of engaging in verbal altercations in addition to physical
altercations. The court struck the reference to Maria’s arrest on
August 28, 2021. The court then sustained the domestic violence
allegation as amended and the substance abuse and mental
health allegations as pleaded. Regarding the August 28, 2021




                                 7
incident, the court noted it was not the couple’s first physical
dispute and, even if the altercation had been caused by Maria’s
substance abuse or mental health issues, that did not explain
Christian’s participation. The court also found troubling that the
family had three police contacts in two months, given that
Christian and Maria had an infant in their care.
      Proceeding immediately to disposition the court removed
Adilynn from Maria’s custody and released her to Christian.
Christian was ordered to complete random and on-demand drug
testing showing decreasing levels of marijuana. (His counsel had
asked that drug testing be based on reasonable suspicion only.)
Family enhancement services were ordered for Maria, including
completion of an alcohol program, random and on-demand alcohol
testing, anger management classes and a psychiatric evaluation.
                           DISCUSSION
      1. Substantial Evidence Supports the Jurisdiction Finding
         Based on Domestic Violence Between Christian and
         Maria
        a. Governing law and standard of review
      The purpose of section 300 “is to provide maximum safety
and protection for children who are currently being physically,
sexually, or emotionally abused, being neglected, or being
exploited, and to ensure the safety, protection, and physical and
emotional well-being of children who are at risk of that harm.”
(§ 300.2; see In re A.F. (2016) 3 Cal.App.5th 283, 289; In re
Giovanni F. (2010) 184 Cal.App.4th 594, 599.)
      Section 300, subdivision (b)(1), allows a child to be
adjudged a dependent of the juvenile court when “[t]he child has
suffered, or there is a substantial risk that the child will suffer,
serious physical harm or illness, as a result of the failure or




                                  8
inability of his or her parent or guardian to adequately supervise
or protect the child, or the willful or negligent failure of the
child’s parent or guardian to adequately supervise or protect the
child.” A jurisdiction finding under section 300,
subdivision (b)(1), requires the Department to prove
three elements: (1) the parent’s or guardian’s neglectful conduct
or failure or inability to protect the child; (2) causation; and
(3) serious physical harm or illness or a substantial risk of
serious physical harm or illness. (In re L.W. (2019)
32 Cal.App.5th 840, 848; In re Joaquin C. (2017) 15 Cal.App.5th
537, 561; see In re R.T. (2017) 3 Cal.5th 622, 624
[“section 300(b)(1) authorizes dependency jurisdiction without a
finding that a parent is at fault or blameworthy for her failure or
inability to supervise or protect her child”].)
       Although section 300 requires proof the child is subject to
the defined risk of harm at the time of the jurisdiction hearing
(In re D.L. (2018) 22 Cal.App.5th 1142, 1146), the court need not
wait until a child is seriously abused or injured to assume
jurisdiction and take steps necessary to protect the child. (In re
I.J. (2013) 56 Cal.4th 766, 773; In re Kadence P. (2015)
241 Cal.App.4th 1376, 1383; In re N.M. (2011) 197 Cal.App.4th
159, 165.) The court may consider past events in deciding
whether a child currently needs the court’s protection. (In re
Christopher R. (2014) 225 Cal.App.4th 1210, 1215-1216; In re
N.M., at p. 165.) A parent’s “‘[p]ast conduct may be probative of
current conditions’ if there is reason to believe that the conduct
will continue.” (In re S.O. (2002) 103 Cal.App.4th 453, 461;
accord, In re J.N. (2021) 62 Cal.App.5th 767, 775 [“[e]vidence of
past conduct may be probative of current conditions and may




                                 9
assist DCFS in meeting [its burden of proof]”]; In re Kadence P.,
at p. 1384.)
       “‘In reviewing a challenge to the sufficiency of the evidence
supporting the jurisdictional findings and disposition, we
determine if substantial evidence, contradicted or uncontradicted,
supports them. “In making this determination, we draw all
reasonable inferences from the evidence to support the findings
and orders of the dependency court; we review the record in the
light most favorable to the court’s determinations; and we note
that issues of fact and credibility are the province of the trial
court.” [Citation.] “We do not reweigh the evidence or exercise
independent judgment, but merely determine if there are
sufficient facts to support the findings of the trial court.’”” (In re
I.J., supra, 56 Cal.4th at p. 773.) We review the whole record in
the light most favorable to the judgment below to determine
whether it discloses substantial evidence such that a reasonable
trier of fact could find that the order is appropriate. (Ibid.;
accord, In re I.C. (2018) 4 Cal.5th 869, 892.)
          b. The Department presented sufficient evidence domestic
             violence between Christian and Maria placed Adilynn
             at substantial risk of serious physical harm
      Exposure to domestic violence may serve as the basis for a
jurisdiction finding under section 300, subdivision (b)(1). (In re
R.C. (2012) 210 Cal.App.4th 930, 941.) “‘“Both common sense
and expert opinion indicate spousal abuse is detrimental to
children.”’” (Id. at p. 942; see In re S.O., supra, 103 Cal.App.4th
at pp. 460-461 [“‘domestic violence in the same household where
children are living is neglect; it is a failure to protect [them] from
the substantial risk of encountering the violence and suffering
serious physical harm or illness from it’”]; see also In re L.O.




                                  10
(2021) 67 Cal.App.5th 227, 238 [“[j]urisdiction is appropriate
since a minor can be ‘put in a position of physical danger from
this violence, since, for example, they could wander into the room
where it was occurring and be accidentally hit by a thrown object,
by a fist, arm, foot or leg’”]; In re T.V. (2013) 217 Cal.App.4th 126,
135 [“[e]ven though [the child] had not been physically harmed,
the cycle of violence between the parents constituted a failure to
protect her”].)
       Christian and Maria argue the evidence did not establish
they had a history of engaging in physical violence and their
behavior had not placed Adilynn at risk because she was not in
the same room during their August 2021 altercation. Contrary to
their protestations, the evidence demonstrated an ongoing, recent
and escalating cycle of violence between Christian and Maria.
Christian told the Department social worker there had been an
incident in December 2020, while Maria was pregnant, that had
been similar to the August 28, 2021 incident. While there are no
details in the record regarding that event, neither parent
disputes an altercation took place or Christian’s characterization
of it as similar to the August 28, 2021 incident.
       Attempting to minimize the July 31, 2021 incident,
Christian and Maria acknowledge it involved yelling, throwing
items and breaking a window, but they argue there was no
danger to Adilynn because the police log stated no weapons had
been used or crime committed. Based on that report, Maria
argues, “If no crime occurred, then neither father nor mother
committed a battery or assault on each other,” and, therefore, no
finding of domestic violence can be made.
       This argument betrays a fundamental misunderstanding of
dependency law and the role of the juvenile court in protecting




                                  11
children. Counsel cites no authority—indeed, none exists—
supporting the assertion that dependency jurisdiction may be
based on ongoing domestic violence in a family only if weapons
were used or a Penal Code violation occurred or that suggests the
juvenile court’s evaluation of an incident must conform to the
assessment made by a police officer responding to a domestic
violence call (let alone to the hearsay summary of that
assessment in a log). As discussed, dependency jurisdiction
depends upon whether the parents’ behavior presents a
substantial risk of serious physical harm to the child. The
evidence that Christian and Maria were throwing items and
broke a window, causing Christian’s parents to call police out of
fear the episode would escalate, amply supported the juvenile
court’s reliance on the July 31, 2021 altercation as a significant
episode of domestic violence.
       Christian and Maria also attempt to characterize the
August 28, 2021 incident as one in which Christian was trying to
protect Maria from jumping out the window rather than as
another act of domestic violence. This relatively benign
description, however, omits the argument leading up to Maria’s
climb onto the windowsill, as well as the altercation that ensued
after Christian pulled her down, during which Maria became
angry, Christian tried to restrain her, and she bit him. As a
result of the altercation, Christian had a significant bite mark on
his arm (described by a social worker as approximately the size of
a cigar burn on which the “skin was peeled off”), and Maria had
injuries to her shoulders. The juvenile court properly considered
the August 28, 2021 altercation an incident of domestic violence.
       Even if they engaged in domestic violence, Christian and
Maria alternatively argue, there was no substantial risk of harm




                                12
to Adilynn because she was not present during the incidents.
However, Adilynn was in the home during two violent incidents
within a 30-day period and there had been similar incidents in
the past. The ongoing threat of further violence between her
parents constituted substantial evidence Adilynn was at
significant risk of serious physical harm. (See In re T.V., supra,
217 Cal.App.4th at p. 134 [“[a]lthough [the child] was not present
at the time, the domestic violence between the parents was
ongoing and likely to continue, thus placing [the child] at
substantial risk of physical harm”].)
       Finally, Christian and Maria’s argument that there was no
current risk of harm to Adilynn by the time of the jurisdiction
hearing is unpersuasive. Maria had moved out of the family
home in October 2021 as a result of the Department’s
investigation. However, the couple remained in a relationship
and expressed a desire that Maria be allowed to return to the
home. It was reasonable for the juvenile court to conclude that,
absent Department and court supervision, Maria would return to
live with Christian and Adilynn. In addition, there was no
evidence either Christian or Maria had resolved their domestic
violence issues: They had attended only six and four weeks of a
domestic violence program, respectively, before being terminated
for nonattendance, and they did not exhibit any meaningful
insight into their behavior or the danger it posed to Adilynn.
Under these circumstances there was sufficient evidence to
support a finding Adilynn remained at risk of harm at the time of
the jurisdiction hearing.2

2     Because substantial evidence supports the juvenile court’s
jurisdiction findings regarding domestic violence as to both
Christian and Maria, we need not consider their challenges to the




                                13
      2. The Juvenile Court Did Not Abuse Its Discretion by
         Directing Christian To Submit To Random Drug Tests
       The child’s best interest is the primary concern of the
juvenile court, and it may make “‘any and all reasonable orders to
the parents or guardians’ to ameliorate the conditions that made
the child subject to the court’s jurisdiction.’” (In re Neil D. (2007)
155 Cal.App.4th 219, 224; accord, In re K.T. (2020)
49 Cal.App.5th 20, 24; see § 362, subd. (d) [“[t]he juvenile court
may direct any reasonable orders to the parents or guardians of
the child who is the subject of any proceedings under this chapter
as the court deems necessary and proper to carry out this
section”].) This provision and others in the Welfare and
Institutions Code “have been broadly interpreted to authorize a
wide variety of remedial orders intended to protect the safety and
well-being of dependent children.” (In re Carmen M (2006)
141 Cal.App.4th 478, 486; accord, In re Neil D., at p. 224.)
Accordingly, the juvenile court’s “broad discretion to determine
what would best serve and protect the child’s interest and to
fashion a dispositional order in accord with this discretion,
permits the court to formulate disposition orders to address
parental deficiencies when necessary to protect and promote the
child’s welfare, even when that parental conduct did not give rise

juvenile court’s additional findings. (See In re D.P. (2015)
237 Cal.App.4th 911, 917; In re J.C. (2014) 233 Cal.App.4th 1, 4;
see also In re I.J., supra, 56 Cal.4th at p. 773 [“‘[w]hen a
dependency petition alleges multiple grounds for its assertion
that a minor comes within the dependency court’s jurisdiction, a
reviewing court can affirm the juvenile court’s finding of
jurisdiction over the minor if any one of the statutory bases for
jurisdiction that are enumerated in the petition is supported by
substantial evidence’”].)




                                  14
to the dependency proceedings.” (In re K.T., at p. 25; accord, In re
Christopher H. (1996) 50 Cal.App.4th 1001, 1008.) We review the
juvenile court’s disposition order under the abuse of discretion
standard. (In re Baby Boy H. (1998) 63 Cal.App.4th 470, 474;
accord, In re Neil D., at p. 225.)
       Christian contends there was insufficient evidence to
support the juvenile court’s finding that his marijuana use posed
a substantial risk of serious physical harm to Adilynn and,
therefore, the juvenile court abused its discretion by requiring
him to submit to random drug testing. However, even in the
absence of a jurisdiction finding involving a parent’s substance
abuse, the juvenile court may order an admitted drug user with
young children to participate in drug testing. (See In re
Christopher H., supra, 50 Cal.App.4th at pp. 1007-1008 [juvenile
court acted within its discretion in ordering random drug and
alcohol testing even though father’s substance use was not basis
for jurisdiction]; cf. In re Carmen M., supra, 141 Cal.App.4th at
pp. 486-487 [juvenile court is authorized to order dependent child
to participate in drug testing if reasonably related to protecting
the child’s safety or well-being].)
       Here, Christian admitted to having “an issue” with
marijuana and to smoking frequently, albeit outside the home.
This was corroborated by testing that revealed high levels of
marijuana in his system. Given Adilynn’s young age and the
court’s order that she be released to Christian, the court
reasonably concluded it was in the child’s best interests for
Christian to submit to random drug testing.




                                 15
                        DISPOSITION
      The jurisdiction finding regarding domestic violence and
the disposition orders are affirmed.




                                         PERLUSS, P. J.


     We concur:



           SEGAL, J.



           FEUER, J.




                               16